Citation Nr: 1036727	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for a left arm disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left hand injury with numbness in the fourth 
and fifth fingers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to May 1998.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision denied the claims for 
service connection for a cervical spine disorder, a thoracic 
spine disorder, a left arm disorder (other than a left shoulder 
disorder), and a left knee disorder.  The June 2005 rating 
decision also granted service connection for residuals of a left 
hand injury with numbness in the fourth and fifth fingers and 
assigned a noncompensable evaluation effective from January 25, 
2005.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

A hearing was held on April 13, 2007, in Little Rock, Arkansas, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

Upon receipt of the Veteran's claims file after the hearing, the 
Board noted that the written transcript of the April 2007 hearing 
was incomplete.  The Board notified its Hearing Division of the 
incomplete transcript but was advised that there was no backup of 
the hearing tape.  Thus, the Board sent the Veteran a letter in 
December 2007 in which he was offered the opportunity to appear 
at another hearing.  The Veteran did elect to have another 
hearing.  Since that time, however, the Hearing Division was 
apparently able to locate a backup of the hearing tape and 
provide a complete transcript of the April 2007 Board hearing.  
Thus, the Board is able to proceed with consideration of this 
appeal with no further delay or inconvenience to the Veteran.

The Board subsequently remanded the case for further development 
in February 2008.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board notes that a rating decision was issued during the 
pendency of the appeal in November 2009, which increased the 
Veteran's evaluation for his service-connected left hand 
disability to 10 percent effective from January 25, 2005.  
However, applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the Veteran's claim for an increased 
evaluation remains on appeal.

The issues of entitlement to service connection for a thoracic 
spine disorder and for a left arm disorder as well as to an 
increased evaluation will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been shown to currently have a cervical spine 
disorder that is related to his military service.

2.  The Veteran has been shown to currently have a left knee 
disorder that is related to his military service.

CONCLUSIONS OF LAW

1.   Resolving reasonable doubt in favor of the Veteran, a 
cervical spine disorder was incurred in active service. 38 
U.S.C.A. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, a left 
knee disorder was incurred in active service. 38 U.S.C.A. 38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claims 
for service connection for a cervical spine disorder and for a 
left knee disorder.  Therefore, the benefits sought on appeal 
have been granted in full.  Accordingly, regardless of whether 
the notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a cervical spine 
disorder and for a left knee disorder.  He has contended such 
disorders developed as a result of injuries that he sustained 
when he fell from an aircraft in February 1997.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a cervical spine disorder 
and a left knee disorder.  However, those records do show that he 
sought treatment in February 1997 after he fell approximately six 
feet from a parked plane.  He landed on the posterior lateral 
aspect of his left shoulder and immediately sought treatment for 
left shoulder pain, but no additional complaints were recorded. 

Subsequent service treatment records show that the Veteran 
underwent physical therapy during which he complained of 
continuing left shoulder and arm pain, tingling in his left upper 
extremity, and numbness in the fourth and fifth digits of the 
left hand.  EMG and nerve conduction studies were performed in 
July 1997, but they were normal with no evidence of a median or 
ulnar neuropathy, a brachial plexus lesion, or an active cervical 
radiculopathy.  At an August 1997 physical examination, the 
Veteran's neck, spine, and lower extremities were normal, and he 
denied having a medical history of a trick or locked knee or 
recurrent back pain.

The post-service medical evidence includes clinical records dated 
from July 1998 to January 2006.  In pertinent part, these records 
include a July 1998 pre-employment physical performed in 
connection with the Veteran's application for employment as a 
firefighter.  On examination, he once again denied having a 
history of a trick or locked knee and recurrent back pain.  
Subsequent annual examinations performed in July 1999, September 
2000, August 2001, and September 2002, are also negative for 
complaints or abnormalities pertaining to the cervical spine and 
left knee.

The Veteran later sought treatment in September 2004 following a 
work-related left shoulder injury.  The assessment was an 
acromioclavicular (AC) joint injury and a rotator cuff strain.  
In October 2004, the Veteran underwent MRI studies of the 
cervical spine, which showed minimal disc disease.  More recent 
MRI studies show tiny disc bulges at T2-3 and T3-4, but EMG 
testing has been normal.

In January 2005, the Veteran submitted a claim for service 
connection for numerous disabilities, which he claimed were 
associated with the February 1997 fall, including disabilities of 
the cervical spine and left knee.  He claimed that he had fallen 
approximately 15 to 20 feet and landed on his head, left 
shoulder, left arm, and left knee.

The Veteran was afforded a VA examination in April 2005 at which 
he claimed that he fell backwards from a plane approximately ten 
to twenty feet and landed on his head, neck, and shoulders.  He 
indicated that his helmet was shattered and that he sustained 
"multiple injuries in the fall, including both shoulders, neck, 
left arm, left hand, left knee, and his thoracic spine."  
Following a physical examination, the examiner diagnosed the 
Veteran, in pertinent part, with residuals of injuries to the 
cervical spine and left knee.  

The Veteran was also provided a VA examination in April 2009 
during which the examiner noted that the Veteran's February 1997 
injury was documented in his service treatment records.  In 
particular, he observed that the Veteran injured his left knee 
and neck areas and that he developed stiffness and pain in his 
neck, which radiated down his arm.  Following a physical 
examination, the Veteran was diagnosed with a chronic cervical 
sprain and left knee patellofemoral pain syndrome with 
chondromalacia.  The examiner opined that it is at least as 
likely as not that the diagnoses are related to the Veteran's 
fall and injuries in February 1997.  

The April 2009 VA examiner later submitted an addendum to his 
report in July 2009 in which he indicated that the Veteran had 
told him that he injured his neck and left knee during his fall 
in February 1997.  He also noted that there were no intervening 
circumstances and that he was later seen for and diagnosed with a 
cervical sprain and left knee patellofemoral pain syndrome.  The 
examiner indicated the rationale for his previous opinion was 
based on the fact that the Veteran injured his neck and left knee 
in service and later complained of problems in the same areas.  
As such, the Board notes that the April 2009 VA examiner based 
his opinion primarily on the fact that the Veteran injured his 
neck and left knee in service.

As previously discussed, there is no medical evidence of any 
actual complaints, treatment, or diagnosis of a cervical spine or 
left knee disorder in service.  However, there is documentation 
of the fall in 1997, and the Veteran is competent to report his 
experience and symptoms in service.  While lay persons are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

There is no reason to doubt the credibility of the Veteran's 
statements that he injured his neck and left knee during his fall 
in service other than a lack of contemporaneous medical evidence 
documenting such complaints.  The Board may not reject the 
credibility of the Veteran's lay testimony simply because it is 
not corroborated by contemporaneous medical records. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, there 
is no evidence of any intercurrent injury.

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issues at hand.  
The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
cervical spine disorder and left knee disorder are causally or 
etiologically related to his period of service.  To the extent 
that there is any reasonable doubt, that doubt will be resolved 
in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for a 
cervical spine disorder and for a left knee disorder is 
warranted.




ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a cervical spine disorder is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for left knee disorder is granted.





REMAND

Reasons for Remand: To obtain additional treatment records, to 
afford the Veteran a VA examination, and to notify him of the 
pertinent rating criteria.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Board notes that the claims file contains invoice 
statements from a private physician dated from January 2007 to 
August 2008.  Those invoices indicate that treatment was rendered 
for various disorders, including shoulder pain and back pain.  
However, the evidence of record does not include any of the 
actual treatment records from that private medical provider.  
Such records may prove to be relevant and probative.  Therefore, 
the RO should obtain and associate with the claims file any and 
all treatment records pertaining to a thoracic spine disorder, 
left arm disorder, and residuals of a left hand injury.

Moreover, the Board observes that the Veteran has not been 
provided the rating criteria pertinent to his claim for a higher 
initial evaluation for residuals of a left hand injury with 
numbness in the fourth and fifth fingers.  In this regard, the 
Board notes that the Veteran is currently assigned a 10 percent 
disability pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8599-
8516.  The January 2006 statement of the case (SOC) and the July 
2006, September 2006, and November 2009 supplemental statements 
of the case (SSOC) did not provide the Veteran with any 
diagnostic codes, and a May 2008 letter only notified him of the 
rating criteria under Diagnostic Code 8514.  Therefore, the Board 
finds that a remand is necessary for the issuance of a SSOC and 
to ensure due process.

In addition, the Board notes that the Veteran was afforded VA 
examinations in April 2005 and April 2009 in connection with his 
claim for service connection for a left arm disorder.  In 
pertinent part, the examiner diagnosed the Veteran with residuals 
of an injury to both shoulders and residuals of an injury to left 
hand with numbness in the fourth and fifth fingers.  Following 
that examination, service connection was granted for residuals of 
injuries to the left and right shoulder and to the left hand with 
numbness in the fourth and fingers.   Nevertheless, the Board 
notes that the April 2005 VA examiner did not specifically 
address whether the Veteran had a current left arm disorder that 
was separate from his service-connected left shoulder and  left 
hand disabilities.  The April 2009 VA did later comment that the 
Veteran did not have any orthopedic diagnosis.  However, it was 
noted that he his left arm did have nerve involvement and 
radiation.  As such, it is unclear as to whether the Veteran may 
have a current diagnosis of a left arm disorder other than an 
orthopedic one.  Therefore, the Board finds that an additional VA 
examination is necessary for the purpose of determining the 
nature and etiology of any and all left arm disorders that may be 
present.   

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for a thoracic spine disorder, a 
left arm disorder, and residuals of a hand 
injury.  After acquiring this information 
and obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file.  A specific 
request should be made for the actual 
treatment records from Dr. B.G. (initials 
used to protect the Veteran's privacy), who 
is identified on invoice statements dated 
from January 2007 to August 2008.  

2.  After completing the development in the 
foregoing paragraph, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of any left arm 
disorder that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed. The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
private medical records, and statements.

It should be noted that the Veteran did 
have a documented injury to his left arm in 
1997 and that service connection has 
already been established for a left 
shoulder disorder and a left hand disorder.

The examiner should identify all current 
left arm disorders, including all 
orthopedic and neurological diagnoses.  For 
each disorder identified, the examiner 
should state whether it is at least as 
likely as not that the current disorder is 
causally or etiologically related to the 
Veteran's military service, including his 
fall and injury in 1997.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran VA 
examinations in connection with his clam 
for service connection for a thoracic spine 
disorder and his claim for an increased 
evaluation for his service-connected left 
hand disability.

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
This SSOC should set forth all applicable 
laws and regulations, including Diagnostic 
Code 8516.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


